Exhibit 10.1

William Lyon Homes, Inc.

Loan No. 906-0100

AGREEMENT FOR NINTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

This Agreement for Ninth Modification of Deeds of Trust and Other Loan
Instruments (this “Ninth Modification”) is made as of October 31, 2006 by and
between WILLIAM LYON HOMES, INC., a California corporation (“Borrower”) and
GUARANTY BANK, a federal savings bank organized and existing under the laws of
the United States (formerly known as “Guaranty Federal Bank, F.S.B.”)
(“Lender”), and effective upon recordation of the Ninth Memorandum (as defined
below) against each Deed of Trust (as defined below) encumbering each Property,
subject to Section 2 of this Ninth Modification, with reference to the following
facts:

A. Borrower and Lender entered into a Master Loan Agreement (the “Loan
Agreement”) dated August 31, 2000, which provides for a loan of FIFTY-FIVE
MILLION DOLLARS ($55,000,000.00) (the “Original Loan Amount”) to Borrower on the
terms and conditions specified therein. The Loan is evidenced and secured by a
revolving promissory note and other loan instruments (collectively, the “Loan
Instruments”). The Loan Instruments, each executed by Lender and Borrower, were
modified by:

 

  (i) that certain Agreement for First Modification of Deeds of Trust and Other
Loan Instruments dated June 8, 2001 (“First Modification”);

 

  (ii) that certain Agreement For Second Modification of Deeds of Trust and
Other Loan Instruments dated July 23, 2001 (“Second Modification”);

 

  (iii) that certain Agreement for Third Modification of Deeds of Trust and
Other Loan Instruments dated December 19, 2001 (“Third Modification”);

 

  (iv) that certain Agreement for Fourth Modification of Deeds of Trust and
Other Loan Instruments dated May 29, 2002 (“Fourth Modification”);

 

  (v) that certain Agreement for Fifth Modification of Deeds of Trust and Other
Loan Instruments dated June 6, 2003 (“Fifth Modification”);

 

  (vi) that certain Agreement for Sixth Modification of Deeds of Trust and Other
Loan Instruments dated November 14, 2003 (“Sixth Modification”);

 

  (vii) that certain Agreement for Seventh Modification of Deeds of Trust and
Other Loan Instruments dated October 6, 2004 (“Seventh Modification”); and

 

  (viii) that certain Agreement for Eighth Modification of Deeds of Trust and
Other Loan Instruments dated October 14, 2005 (“Eighth Modification”).

Pursuant to the terms and provisions of the First Modification, the Original
Loan Amount was increased, as evidenced by a certain Amended and Restated
Revolving Promissory Note executed by Borrower for the benefit of lender and
dated June 8, 2001 to the maximum principal amount of SIXTY-FIVE MILLION DOLLARS
($65,000,000.00). Pursuant to the terms and provisions of the Fourth
Modification, the Loan was increased, as evidenced by a certain Amended and
Restated Revolving Promissory Note executed by Borrower for the benefit of
Lender and dated May 29, 2002 to the maximum principal amount of SEVENTY-FIVE
MILLION DOLLARS ($75,000,000.00). Pursuant to the terms and provisions of the
Sixth Modification, the Loan was increased, as evidenced by a certain Third
Amended and Restated Revolving Promissory Note executed by Borrower for the
benefit of Lender and dated November 14, 2003 to the maximum principal amount of
ONE HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000.00) (the “Loan”). Pursuant
to the terms and provisions of the Eighth Modification, the Loan was decreased,
as evidenced by a certain Fourth Amended and Restated Revolving Promissory Note
executed by Borrower for the benefit of Lender and dated October 14, 2005 to the
maximum principal amount of NINETY MILLION DOLLARS ($90,000,000.00). Upon full
execution, this Ninth Modification shall constitute one of the Loan Instruments.
All defined terms used in this Ninth Modification shall have the meanings
ascribed to them in the Loan Agreement unless the context requires otherwise.

 

1



--------------------------------------------------------------------------------

B. At Borrower’s request, Lender has agreed to modify one or more of the Loan
Instruments, as herein provided.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein,
the parties hereby agree as follows:

1. Modifications. The Loan Instruments specified in Exhibit “A” attached hereto
and incorporated herein by this reference are modified as set forth therein,
effective upon timely satisfaction of the conditions set forth in Section 2
below. As used in this Ninth Modification and the attached Exhibit “A,” the term
“Deeds of Trust” refers to the Construction Deeds of Trust (With Security
Agreement, Fixture Filing and Assignment of Rents and Leases) each executed by
Borrower for the benefit of Lender:

as modified by the First Modification and evidenced by the Memorandums of First
Modification of Deeds of Trust and Other Loan Instruments dated June 8, 2001 and
recorded in the Official Records of:

 

  (a) Orange County, California on July 20, 2001, as Instrument
No. 2001-0492777;

 

  (b) San Diego County, California on July 20, 2001, as Document
No. 2001-0505154;

 

  (c) San Joaquin County, California on July 24, 2001, as Document
No. 2001-01116593;

 

  (d) Riverside County, California on August 6, 2001 as Instrument No. 368935;

 

  (e) San Bernardino County, California on October 16, 2001 as Instrument
No. 2001-0470256; and

 

  (f) Maricopa County, Arizona on July 20, 2001, as Instrument No. 2001-0652927;

as modified by the Second Modification and evidenced by the Memorandums of
Second Modification of Deeds of Trust and Other Loan Instruments dated July 23,
2001 and recorded in the Official Records of:

 

  (g) Orange County, California on August 31, 2001, as Instrument
No. 2001-0614957;

 

  (h) San Diego County, California on August 31, 2001, as Document
No. 2001-0626061;

 

  (i) San Joaquin County, California on August 31, 2001, as Document
No. 2001-01144060;

 

  (j) Riverside County, California on August 31, 2001 as Instrument No. 426142;

 

  (k) San Bernardino County, California on August 31, 2001 as Instrument
No. 2001-401382; and

 

  (l) Maricopa County, Arizona on August 31, 2001, as Instrument
No. 2001-0810003;

as modified by the Third Modification dated December 19, 2001;

as modified by the Fourth Modification and evidenced by the Memorandums of
Fourth Modification of Deeds of Trust and Other Loan Instruments dated May 29,
2002 and recorded in the Official Records of:

 

  (m) Orange County, California on June 19, 2002, as Instrument
No. 2002-0512402;

 

  (n) San Diego County, California on June 19, 2002, as Document
No. 2002-0516959;

 

  (o) San Joaquin County, California on June 19, 2002 as Document
No. 2002-104493;

 

  (p) Maricopa County, Arizona on June 19, 2002 as Instrument No. 2002-0622784;

 

  (q) Stanislaus County, California on June 19, 2002 as Document
No. 2002-0078803-00; and

 

2



--------------------------------------------------------------------------------

  (r) Clark County, Nevada on June 19, 2002 as Instrument No. 00696 – Book
20020619;

as modified by the Fifth Modification and evidenced by the Memorandums of Fifth
Modification of Deeds of Trust and Other Loan Instruments dated June 6, 2003 and
recorded in the Official Records of:

 

  (s) Orange County, California on June 13, 2003, as Instrument
No. 2003-000696239;

 

  (t) San Diego County, California on June 13, 2003, as Document
No. 2003-0701777;

 

  (u) San Joaquin County, California on June 17, 2003 as Instrument
No. 2003-131447;

 

  (v) Maricopa County, Arizona on June 13, 2003 as Instrument No. 2003-0769110;

 

  (w) Stanislaus County, California on June 17, 2003 as Instrument
No. 2003-009720100; and

 

  (x) Clark County, Nevada on June 13, 2003 as Instrument No. 2003-0613-02716;

 

  (y) Riverside County, California on June 16, 2003 as Document No. 2003-438782;

 

  (z) Santa Clara County, California on June 16, 2003 as Serial No. 17110264;
and

 

  (aa) Contra Costa County, California on June 16, 2003 as Series No. 280094;

as modified by the Sixth Modification and evidenced by the Memorandums of Sixth
Modification of Deeds of Trust and Other Loan Instruments dated November 14,
2003 and recorded in the Official Records of:

 

  (bb) Orange County, California on December 23, 2003, as Instrument
No. 2003-001511002;

 

  (cc) San Diego County, California on December 23, 2003, as Document
No. 2003-1502130;

 

  (dd) Riverside County, California on December 23, 2003 as Document
No. 2003-998474;

 

  (ee) Santa Clara County, California on December 24, 2003 as Serial
No. 17545737; and

 

  (ff) Contra Costa County, California on December 24, 2003 as Series
No. 2003-615272.

 

  (gg) Maricopa County, Arizona on December 29, 2003 as Instrument
No. 2003-1739422;

 

  (hh) Clark County, Nevada on December 30, 2003 as Instrument
No. 2003-1230-01204

 

  (ii) San Joaquin County, California on January 9, 2004 as Instrument
No. 2004-003909;

(1) (2216) a certain Deed of Trust dated February 2, 2004 and recorded in the
Official Records of Maricopa County, Arizona on May 26, 2004 as Instrument
No. 2004-0586206;

(2) (1132) a certain Deed of Trust dated February 9, 2004 and recorded in the
Official Records of Clark County, Nevada on February 27, 2004 as Instrument
No. 2004-0227-04201;

(3) (1133 & 1138) a certain Deed of Trust dated March 1, 2004 and recorded in
the Official Records of Contra Costa County, California on March 19, 2004 as
Series No. 92735;

(4) (1141) a certain Deed of Trust dated April 1, 2004 and recorded in the
Official Records of San Joaquin County, California on April 14, 2004 as
Instrument No. 2004-078081;

as modified by the Seventh Modification and evidenced by the Memorandums of
Seventh Modification of Deeds of Trust and Other Loan Instruments dated
October 6, 2004 and recorded in the Official Records of:

 

  (jj) Orange County, California on October 27, 2004, as Instrument
No. 2004-000969039;

 

3



--------------------------------------------------------------------------------

  (kk) San Diego County, California on October 21, 2004, as Document
No. 2004-0997380;

 

  (ll) Riverside County, California on October 21, 2004, as Document
No. 2004-0834003;

 

  (mm) Santa Clara County, California on October 20, 2004, as Serial
No. 2004-18056415;

 

  (nn) Contra Costa County, California on October 21, 2004, as Document
No. 2004-0403446-00;

 

  (oo) Maricopa County, Arizona on October 21, 2004, as Instrument
No. 2004-1234403;

 

  (pp) Clark County, Nevada on October 25, 2004, as Instrument
No. 2004-1025-0003273; and

 

  (qq) San Joaquin County, California on November 23, 2004, as Instrument
No. 2004-268811;

(5) (1159) a certain Deed of Trust dated October 19, 2004 and recorded in the
Official Records of San Joaquin County, California on October 29, 2004 as
Instrument No. 2004-245407;

(6) (1162) a certain Deed of Trust dated November 3, 2004 and recorded in the
Official Records of Riverside County, California on November 19, 2004 as
Instrument No. 2004-0927787;

(7) (1161) a certain Deed of Trust dated November 8, 2004 and recorded in the
Official Records of Placer County, California on December 30, 2004 as Instrument
No. 2004-0175175;

(8) (1160) a certain Deed of Trust dated December 6, 2004 and recorded in the
Official Records of Maricopa County, Arizona on December 15, 2004 as Instrument
No. 2004-1472751;

(9) (1163) a certain Deed of Trust dated December 22, 2004 and recorded in the
Official Records of San Bernardino County, California on January 14, 2005 as
Document No. 2005-0033824;

(10) (1174) a certain Deed of Trust dated April 1, 2005 and recorded in the
Official Records of San Bernardino County, California on April 15, 2005 as
Document No. 2005-0264026;

(11) (1179) a certain Deed of Trust dated June 29, 2005 and recorded in the
Official Records of San Bernardino, County, California on July 21, 2005 as
Document No. 2005-0525091; and

(12) (1184) a certain Deed of Trust dated September 29, 2005 and recorded in the
Official Records of San Bernardino County, California on October 14, 2005 as
Document No. 2005-0769349;

as modified by the Eighth Modification and evidenced by the Memorandums of
Eighth Modification of Deeds of Trust and Other Loan Instruments dated
October 14, 2005 and recorded in the Official Records of:

 

  (rr) Orange County, California on November 17, 2005, as Instrument
No. 2005-000924493;

 

  (ss) Riverside County, California on November 30 2005, as Document No,
2005-0989414;

 

  (tt) Santa Clara County, California on November 23, 2005, as Document
No. 18690071;

 

  (uu) Contra Costa County, California on December 23, 2005, as Document
No. 2005-0491193-00;

 

  (vv) Maricopa County, Arizona on January 26, 2006 as Instrument
No. 2006-0118949;

 

  (ww) Clark County, Nevada on January 18, 2006, as Instrument
No. 2006-0118-0001686;

 

  (xx) San Joaquin County, California on December 14, 2005, as Instrument
No. 2005-310881;

 

4



--------------------------------------------------------------------------------

  (yy) Placer County, California on November 21, 2005, as Document
No. 2005-0156045; and

 

  (zz) San Bernardino County, California on December 1, 2005, as Document
No. 2005-0898480;

(13) (1187 & 1188) a certain Deed of Trust dated February 2, 2006 and recorded
in the Official Records of Clark County, Nevada on March 17, 2006 as Instrument
No. 2006-0317-000338.

2. Conditions. The modifications of Section 1 above shall take effect only upon
Borrower’s satisfaction, at its expense, of all of the following conditions not
later than the date of this Ninth Modification:

(a) if required by Lender, delivery to Lender of one or more endorsements to the
Title Policy (whether one or more) insuring the lien of the Deeds of Trust as
may be required by Lender, all in form and of content acceptable to Lender,
insuring that, except as set forth in this Ninth Modification, the priority of
such lien is unaffected by the modifications set forth herein and that the Title
Policy insuring the Deeds of Trust remains in full force and effect in the full
amount of the Loan;

(b) if required by Lender, delivery to Lender of one or more duly executed
recordable memorandums of this Ninth Modification (collectively, the “Ninth
Memorandum”);

(c) satisfaction of such other conditions as may be set forth on Exhibit “B”
attached hereto and incorporated herein by this reference, if any; and

(d) if the Loan has been guarantied (or indemnities given) or if there are
junior liens encumbering the property which is encumbered by the Deeds of Trust,
delivery to Lender of duly executed consents to the modifications set forth in
this Ninth Modification by the guarantor(s) and/or junior lienors, as
applicable, as may be set forth in Exhibit “C” attached hereto or as may be
attached to the Ninth Memorandum, each incorporated herein by this reference;.

3. Representations and Warranties. Borrower hereby represents and warrants that
no default, event of default, breach or failure of condition has occurred, or
would exist with notice or the lapse of time or both, under any of the Loan
Instruments; and all representations and warranties herein and in the other Loan
Instruments are true and correct, which representations and warranties shall
survive execution of this Ninth Modification. All parties who execute this Ninth
Modification and any other documents required hereunder on behalf of Borrower
represent and warrant that they have full power and authority to execute and
deliver such documents, and that all such documents are enforceable in
accordance with their terms. As of the date of this Ninth Modification, Borrower
hereby acknowledges and agrees that it has no defenses, offsets or claims
against Lender or the enforcement of the Loan Instruments and that Lender has
not waived any of its rights or remedies under any such documents.

4. No Impairment. Except as expressly provided herein, nothing in this Ninth
Modification shall alter or affect any provision, condition or covenant
contained in the Loan Instruments or affect or impair any of Lender’s rights,
powers or remedies thereunder. It is the intent of the parties hereto that the
provisions of the Loan Instruments shall continue in full force and effect
except as expressly modified hereby.

5. Miscellaneous. This Ninth Modification and the other Loan Instruments shall
be governed by and interpreted in accordance with the laws of the State of
California, except as they may be preempted by federal law. In any action
brought or arising out of this Ninth Modification or the Loan Instruments,
Borrower, and, if applicable, the general partners, members and joint venturers
of Borrower, hereby consent to the jurisdiction of any federal or state court
having proper venue within the State of California and also consent to the
service of process by any means authorized by California or federal law. The
headings used in this Ninth Modification are for convenience only and shall be
disregarded in interpreting the substantive provisions of this Ninth
Modification. Time is of the essence of each term of the Loan Instruments,
including this Ninth Modification. If any provision of this Ninth Modification
or any of the other Loan Instruments shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed therefrom and the remaining parts shall remain in full force as
though the invalid, illegal, or unenforceable portion had never been a part
thereof. This Ninth Modification may be executed in one or more counterparts,
all of which, taken together, shall constitute one and the same Ninth
Modification.

 

5



--------------------------------------------------------------------------------

6. Integration; Interpretation. The Loan Instruments, including this Ninth
Modification, contain or expressly incorporate by reference the entire agreement
of the parties with respect to the matters contemplated herein and supersede all
prior negotiations. The Loan Instruments shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Instruments in any
of the Loan Instruments includes this Ninth Modification and any amendments,
renewals or extensions approved by Lender hereunder.

 

IN WITNESS WHEREOF, this Agreement for Ninth Modification of Deeds of Trust and
Other Loan Instruments is executed as of the date first hereinabove written.

 

LENDER:      

GUARANTY BANK,

a federal savings bank organized and existing

under the laws of the United States

        By:   /s/    Kent Newberry         Name:   Kent Newberry         Title:
  Vice President BORROWER:      

WILLIAM LYON HOMES, INC.,

a California corporation

        By:   /s/    Michael A. Grubbs         Name:   Michael D. Grubbs        
Title:  

Senior Vice President and

Chief Financial Officer

        By:   /s/    Richard S. Robinson         Name:   Richard S. Robinson    
    Title:   Senior Vice President

 

6



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

EXHIBIT “A”

AGREEMENT FOR NINTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Modifications)

 

Loan Instrument Modified   Modification

1.      Fourth Amended and Restated

 

         Revolving Promissory Note

 

(i)     The “Facility Maturity Date” is hereby amended to mean and refer to the
date that is three hundred sixty-four (364) days following Recordation of the
Ninth Memorandum.

 

7



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

EXHIBIT “B”

AGREEMENT FOR NINTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Other Conditions to Modifications)

 

1. Legal Fees. Borrower shall pay all legal fees and costs incurred by Lender in
connection with the preparation and negotiation of this Ninth Modification.

 

2. Title Endorsements/Recording Fees. Borrower shall pay all title charges and
recording fees and costs incurred by Lender in connection with the requirements
of Paragraphs 2(a) and 2(b) of this Ninth Modification. The Recordation of the
Ninth Memorandum against each Property that is subject to a Deed of Trust.

 

3. Consent of Guarantor(s). Guarantors of the Loan shall execute and deliver the
attached Consent of Guarantor to Lender and the attached Consent to the Ninth
Memorandum hereof described in Paragraph 2(b) of this Ninth Modification
(suitable for recording).

 

4. Consent of Junior Lienholder(s). If indicated on the attached Exhibit “C” or
otherwise required by Lender, Junior Lienholders shall execute and deliver the
attached Consent of Junior Lienholder and the attached Consent to the Ninth
Memorandum hereof described in Paragraph 2(b) of this Ninth Modification
(suitable for recording).

 

5. Fees. Borrower shall pay to Lender the following non-refundable extension
fees as a condition precedent to the effectiveness of this Ninth Modification,
which fees shall not be applicable to payment of principal or interest due under
the Note, or otherwise, and shall be retained by Lender in all events, payable
upon execution of this Ninth Modification as follows:

 

  (i) Facility Fee. THREE HUNDRED FIFTEEN THOUSAND DOLLARS ($315,000.00) for
renewal of the Loan.

 

8



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

 

EXHIBIT “C”

AGREEMENT FOR NINTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Consents to Modifications)

 

CONSENT OF GUARANTOR

 

The undersigned Guarantor confirms its guaranties of Borrower’s obligations to,
and indemnities in favor of, Lender under the Loan Agreement and the other Loan
Instruments referenced in, and as modified by the foregoing Ninth Modification
and Ninth Memorandum described therein, and consents to and accepts the
foregoing modifications.

 

GUARANTOR:      

WILLIAM LYON HOMES,

a Delaware corporation

        By:   /s/ MICHAEL D. GRUBBS         Name:   Michael D. Grubbs        
Title:  

Senior Vice President and

Chief Financial Officer

        By:   /s/ RICHARD S. ROBINSON         Name:   Richard S. Robinson      
  Title:   Senior Vice President

 

9



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

 

EXHIBIT “C”

AGREEMENT FOR NINTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Consents to Modifications)

 

CONSENT OF JUNIOR LIENHOLDER

 

The undersigned is the holder of an obligation secured by a lien (the “Junior
Lienholder”) against the same property, which secures, in a senior priority
position, Borrower’s obligations to Lender under the Loan Agreement and the
other Loan Instruments. The undersigned consents to and accepts the
modifications set forth in the foregoing Ninth Memorandum and the Ninth
Modification described therein, and agrees that, notwithstanding such
modifications, the undersigned’s lien shall be and remain junior and subordinate
to the lien of Lender to secure Borrower’s obligations, as modified herein, to
the extent provided in and subject to all of the terms of the following
Subordination Agreements, which Agreements remain in effect:

 

  A) Westland @ Chapman Heights:

 

  (i) (1163) dated December 22, 2004 and recorded in the Official Records of San
Bernardino County, California on January 14, 2005 as Instrument
No. 2005-0033826;

 

  (ii) (1174) dated April 1, 2005 and record in the Official Records of San
Bernardino County, California on April 15, 2005 as Instrument No. 2005-0264027;

 

  (iii) (1179) dated June 29, 2005 and recorded in the Official Records of San
Bernardino County, California on July 21, 2005 as Instrument No. 2005-0525093;
and

 

  (iv) (1184) dated September 29, 2005 and recorded in the Official Records of
San Bernardino County, California on October 14, 2005 as Instrument
No. 2005-0769351.

 

JUNIOR LIENHOLDER:      

HEARTHSTONE MULTI-ASSET ENTITY A. L.P., a

California limited partnership

        By:  

MSIII GP, LLC,

a California limited partnership

        Its:   General Partner             By:  

Hearthstone, Inc.,

a California corporation

            Its:   Manager                 By:   /s/ TRACY T. CARVER            
    Name:   Tracy T. Carver                 Title:   Senior Vice President

 

10



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

 

EXHIBIT “C”

AGREEMENT FOR NINTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Consents to Modifications)

 

CONSENT OF JUNIOR LIENHOLDER

 

The undersigned is the holder of an obligation secured by a lien (the “Junior
Lienholder”) against the same property, which secures, in a senior priority
position, Borrower’s obligations to Lender under the Loan Agreement and the
other Loan Instruments. The undersigned consents to and accepts the
modifications set forth in the foregoing Ninth Memorandum and the Ninth
Modification described therein, and agrees that, notwithstanding such
modifications, the undersigned’s lien shall be and remain junior and subordinate
to the lien of Lender to secure Borrower’s obligations, as modified herein, to
the extent provided in and subject to all of the terms of the following
Subordination Agreements, which Agreements remain in effect:

 

  A) Westland @ Chapman Heights:

 

  (i) (1163) dated December 22, 2004 and recorded in the Official Records of San
Bernardino County, California on January 14, 2005 as Instrument
No. 2005-0033827;

 

  (ii) (1174) dated April 1, 2005 and recorded in the Official Records of San
Bernardino County, California on April 15, 2005 as Instrument No. 2005-0264028;

 

  (iii) (1179) dated June 29, 2005 and recorded in the Official Records of San
Bernardino County, California on July 21, 2005 as Instrument No. 2005-0525092;
and

 

  (iv) (1184) dated September 29, 2005 and recorded in the Official Records of
San Bernardino County, California on October 14, 2005 as Instrument
No. 2005-0769350.

 

JUNIOR LIENHOLDER:      

CHAPMAN HEIGHTS, L.P.,

a Washington limited partnership

        By:  

CSW DEVELOPMENT & CONSTRUCTION

COMPANY (fka Communities Southwest

Development & Construction Company),

a Washington corporation

        Its:   General Partner             By:   /s/    Illegible            
Its:   C.F.O.             By:   /s/    Illegible             Its:   C.F.O.

 

11



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

 

EXHIBIT “C”

AGREEMENT FOR NINTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Consents to Modifications)

 

CONSENT OF JUNIOR LIENHOLDER

 

The undersigned is the holder of an obligation secured by a lien (the “Junior
Lienholder”) against the same property, which secures, in a senior priority
position (subject to all of the terms of the following Subordination and
Intercreditor Agreement between Lender and Junior Lienholder), Borrower’s
obligations to Lender under the Loan Agreement and the other Loan Instruments.
The undersigned consents to and accepts the modifications set forth in the
foregoing Ninth Memorandum and the Ninth Modification described therein, and
agrees that, notwithstanding such modifications, the undersigned’s lien shall be
and remain junior and subordinate to the lien of Lender to secure Borrower’s
obligations, as modified herein, to the extent provided in and subject to all of
the terms of the following Subordination Agreement, which Agreement remains in
effect:

 

  A) Whitney Ranch: (1161) dated November 8, 2004 and recorded in the Official
Records of Placer County, California on December 30, 2004 as Instrument No
2004-0175176.

 

JUNIOR LIENHOLDER:      

SUNSET RANCHOS INVESTORS, LLC,

a Delaware limited liability company, dba

Whitney Ranch Associates

        By:   /s/    Kyle W. Masters         Name:           Kyle W. Masters    
    Its:   Authorized Representative         By:   /s/    Scott L. Cox        
Name:           Scott L. Cox         Its:   Authorized Representative

 

12



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

 

EXHIBIT “C”

AGREEMENT FOR NINTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Consents to Modifications)

 

CONSENT OF JUNIOR LIENHOLDER

 

The undersigned is the holder of an obligation secured by a lien (the “Junior
Lienholder”) against the same property, which secures, in a senior priority
position, Borrower’s obligations to Lender under the Loan Agreement and the
other Loan Instruments. The undersigned consents to and accepts the
modifications set forth in the foregoing Ninth Memorandum and the Ninth
Modification described therein, and agrees that, notwithstanding such
modifications, the undersigned’s lien shall be and remain junior and subordinate
to the lien of Lender to secure Borrower’s obligations, as modified herein, to
the extent provided in and subject to all of the terms of the following
Subordination and Intercreditor Agreement, which Agreement remains in effect:

 

  A) Bayside: (1133 & 1138) dated March 1, 2004 and recorded in the Official
Records of Contra Costa County, California on March 19, 2004 as Series No 92736.

 

JUNIOR LIENHOLDER:      

LEWIS-HERCULES, LLC,

a Delaware limited liability company

        By:  

LEWIS OPERATING CORP.,

a California corporation

        Its:   Sole Manager             By:   /s/ JOHN M. GOODMAN            
Name:   John M. Goodman             Title:   SR VP / CFO / CEO             By:  
              Name:                 Title:    

 

13



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

 

EXHIBIT “C”

AGREEMENT FOR NINTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Consents to Modifications)

 

CONSENT OF JUNIOR LIENHOLDER

 

The undersigned is the holder of an obligation secured by a lien (the “Junior
Lienholder”) against the same property, which secures, in a senior priority
position, Borrower’s obligations to Lender under the Loan Agreement and the
other Loan Instruments. The undersigned consents to and accepts the
modifications set forth in the foregoing Ninth Memorandum and the Ninth
Modification described therein, and agrees that, notwithstanding such
modifications, the undersigned’s lien shall be and remain junior and subordinate
to the lien of Lender to secure Borrower’s obligations, as modified herein, to
the extent provided in and subject to all of the terms of the following
Subordination and Intercreditor Agreement, which Agreement remains in effect:

 

  A) Copper Canyon Ranch: (2216) dated May 17, 2004 and recorded in the Official
Records of Maricopa County, Arizona on May 26, 2004 as Instrument No
2004-0586207.

 

JUNIOR LIENHOLDER:      

WILLIAM LYON SOUTHWEST, INC.,

an Arizona corporation dba WILLIAM LYON HOMES

        By:   /s/ RICHARD S. ROBINSON         Name:   Richard S. Robinson      
  Title:   Senior Vice President         By:   /s/ MICHAEL D. GRUBBS        
Name:   Michael D. Grubbs         Title:  

Senior Vice President and

Chief Financial Officer

 

14